                   Case 17-31646 Document 1065-3 Filed in TXSB on 05/20/20 Page 1 of 2




                                    UNITED STATES BANKRUPTCY COURT
                                       SOUTHERN DISTRICT OF TEXAS
                                            HOUSTON DIVISION

        IN RE:                                           §         CASE NO. 17-31646
                                                         §
        MONTCO OFFSHORE, INC., ET AL.                    §          CHAPTER 11
                                                         §
                          DEBTORS                        §          (Jointly Administered)



                                 ORDER TO ENFORCE PLAN PROVISIONS

                    Oceaneering International, Inc. (“Oceaneering”) filed a Motion to Compel
        Enforcement With Provisions of Confirmed Plan, seeking to require Montco Offshore,
        Inc. (“Montco”) to comply with certain provisions of its Amended Plan of
        Reorganization [Docket No. 740, referred to herein as the “Plan”] which was confirmed
        by Order dated January 18, 2018 [Docket No. 784]. The Court finds that:
        (i)         in March 2020, Montco exchanged its 28% member interest in Falcon
                    Global Holdings LLC for 900,000 shares of stock issued by Seacor Marine
                    Holdings, Inc. (the “Seacor Shares”);
        (ii)        this exchange constituted a Liquidating Event under the Plan;
        (iii)       the Seacor Shares are readily marketable securities, so they fall within the
                    definitions of “Cash” and “Net Cash Proceeds” under the Plan;
        (iv)        Montco is no longer an operating business;
        (v)         as reflected in its most recent Monthly Operating Report, Montco is
                    currently holding more than $1.1 million in cash; and
        (vi)        Drew McManigle (the “Liquidating Trustee”) is serving as Liquidating
                    Trustee under the Plan.

                    It is therefore ORDERED that, within 15 days of the entry of this Order, Montco

        shall distribute the following assets to the Class 3 creditors pro rata: (a) the Seacor

        Shares, and (b) $1,100,000 of the cash currently held by Montco.




                                                         1
4812-8141-9615.1
                   Case 17-31646 Document 1065-3 Filed in TXSB on 05/20/20 Page 2 of 2




                    It is further ORDERED that Montco and each of the Class 3 creditors shall take

        any necessary actions, execute any necessary documents, and provide necessary

        information in order to effectuate the transfer of the Seacor Shares.

                    It is further ORDERED that, to the extent necessary, Drew McManigle, in his

        capacity as Liquidating Trustee, shall cooperate with the forgoing distributions to the

        Class 3 creditors; provided however, this Order shall not affect or impair any of the cash

        (or any other assets) currently held in the Liquidating Trust created by the Plan.


                    Date:


                                                    ___________________________________
                                                    UNITED STATES BANKRUPTCY JUDGE




                                                       2
4812-8141-9615.1
